DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, does not disclose nor appears to indicate that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in an apparatus which is configured to fixedly support a wearable device which comprises a substantially transparent display screen.
The prior art does teach apparatuses and methods of their use which comprise a first support to fixedly support a wearable device comprising a substantially transparent display screen, a second support physically coupled to the first support which is configured to support a camera lens in a substantially fixed relation to the display screen, and an interface physically coupled to the first support and to the second support, the interface to removably attach the apparatus to a camera support system.  The most complete example of such prior art is from Gibson ("HoloLens Spectator View Mount”, available at https://www.thingiverse.com/thing:2196586 publication date 03/22/2017 and “Panasonic GH4 Camera Cage”, available at https://www.thingiverse.com/thing:2522425 publication date 09/07/2017; profile page of 1, which fixedly supports a Microsoft HoloLens wearable device 2, a second support 3 which is physically connected to the first support at point 4 and configured to support a camera lens 5 in a substantially fixed relation to the screen of the wearable device, and an interface 6 which is physically coupled to the first support (by being formed integrally with the first support) which allows the apparatus to be removably attached to a camera support system (shown as being used with what appears to be a ball head mount, a type of camera mounting system which a person having skill in the art at the time of filing would recognize as commonly fixed on a tripod).  In Gibson however the lens is not positioned such that it may capture images of graphic elements displayed by the display screen and of object located on a side of the display screen opposite from the camera, instead the lens is positioned under the entire wearable.  The lens does capture an image which substantially matches the point of view of the wearable device to capture images of objects located on the side of the display screen opposite from the position at which a hypothetical user’s eye would be if wearing the wearable device and the graphical elements displayed on the screen are overlaid during use, but this is distinct from the claimed limitations which require that the lens capture “images of graphic elements displayed by the display”.

    PNG
    media_image1.png
    683
    1024
    media_image1.png
    Greyscale

Another mount having a similar concept is that of Arvizio (https://www.newswire.ca/news-releases/arvizio-unveils-mr-studio-viewpoint-for-hololens-spectators-642866123.html dated 09/06/2017) which differs from the claimed apparatus and method in a similar manner to Gibson.  
The prior art does include some methods which involve capturing images of a transparent screen of a wearable along with the objects on the other side of the screen, but such methods appear to involve a user holding a camera lens up to the wearable in a position similar to that of the eye of a user and do not involve the claimed supports or attach-ability to a camera support system or the claimed securing steps.  Such a prior art reference is that of Phandroid (“Google Glass: Real Life Demo (Looking Through Glass)” https://www.youtube.com/watch?v=jK3WLILYhQs dated 05/09/2013, screen captures attached).  On viewing it is readily apparent that the wearable device is not fixed to a support (see screenshot at 1:38 showing that the wearable is simply being held by the user’s hand and demonstrating that the camera lens is free to move) nor is the lens of the camera “substantially fixed” relative to the display screen even when positioned to view through the screen, compare screenshots at 0:02 and 1:25 which show how the display can be seen to wander in the field of view of the camera.  Examiner notes that prior art showing this sort of view is relatively uncommon and limited to brief demonstrations such as that of Phandroid, the majority of prior art involving visualizing what is seen through wearables appears to be produced by overlaying the graphics onto a video captured with no screen in place.
Also of note are systems which do involve a camera pointed at the display of a wearable device but which do not capture graphics of the display or images of objects beyond the display but instead use part of the display as a reflector for eye-tracking.  See for example Liu et al (US Patent 9,958,680 B2) and Sharma et al (US Patent 10,747,009 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/L.W.R/Examiner, Art Unit 2852